Case: 18-60288      Document: 00514786036         Page: 1    Date Filed: 01/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 18-60288
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                      January 8, 2019
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

COREY PENRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CR-15-1


Before DAVIS, HAYNES, and HO, Circuit Judges.
PER CURIAM: *
       Corey Penro pleaded guilty to a misdemeanor information charging him
with possession of contraband in prison in violation of 18 U.S.C. § 1791(a)(2),
(b)(4). The magistrate judge, presiding with Penro’s consent, see 28 U.S.C.
§ 636(a)(5), sentenced Penro to a within-guidelines sentence of six and a half
months. Penro filed a timely notice of appeal.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60288    Document: 00514786036     Page: 2   Date Filed: 01/08/2019


                                 No. 18-60288

      Penro argues that his within-guidelines sentence is substantively
unreasonable and inconsistent with the sentencing goals of 18 U.S.C. § 3553(a).
He argues that the magistrate judge should have given significant weight to
the fact that Penro had already been disciplined by the Bureau of Prisons
(BOP) for possessing a cell phone in prison.        This court considers the
substantive reasonableness of the sentence imposed under a deferential abuse-
of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007).
      Here, the magistrate judge heard defense counsel’s mitigation argument
regarding the disciplinary measures already taken by the BOP in response to
Penro’s possession of contraband.    The magistrate judge explained that a
sentence of eight months, which was at the top of the guidelines range, was
still warranted, despite any punishment that the BOP imposed, given Penro’s
“significant prior criminal history” and the seriousness of “having contraband
in [] prison” and the need to deter such conduct. He then agreed to reduce its
sentence to six and a half months to give Penro credit for the time he spent in
the county jail awaiting disposition of his case. Penro’s argument that his
sentence is unreasonable represents a mere disagreement with his sentence
and the magistrate judge’s balancing of the § 3553(a) factors, which is
insufficient to rebut the presumption of reasonableness that attaches to a
within-guidelines sentence. See United States v. Ruiz, 621 F.3d 390, 398 (5th
Cir. 2010).
      The judgment is AFFIRMED.




                                       2